Citation Nr: 1613686	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection of a left hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.
 
This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's application to reopen his claim for entitlement to service connection for residuals of a left hip dislocation.  The Veteran timely appealed this decision, and in July 2012 the Board granted the Veteran's application to reopen his claim.  

Subsequently, the Board denied the Veteran's claim for service connection of his left hip disability in October 2013.  In doing so, the Board found that clear and unmistakable evidence existed in the record to establish that the Veteran's left hip disability preexisted his service.  The Board also found that the record did contain clear and unmistakable evidence to establish that the Veteran's service did not worsen his preexisting disability, and so the Board denied service connection.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court), who remanded this claim to the Board in May 2014 after granting a joint motion for remand.  

After this claim was returned to the Board by the Court, the Board remanded this claim in November 2014 for additional development.  That development having been completed, this claim is once again before the Board for additional appellate review.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The record does contain clear and unmistakable evidence that the Veteran's left hip disability, including arthritis and the residuals of a remote fracture and dislocation, preexisted his service.

2. The record does not contain clear and unmistakable evidence that the Veteran's preexisting left hip disability was not aggravated by his service.


CONCLUSION OF LAW

The Veteran is entitled to a presumption of aggravation, and so the criteria for service connection of the Veteran's left hip disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

This claim began in March 2007, with the Veteran's request to reopen his claim for service connection of left hip disability.  That claim was denied in a February 2008 rating decision, to which the Veteran responded with a timely notice of disagreement in March 2008.  Thereafter, the Board granted reopening of the Veteran's claim in July 2012.  In doing so, the Board granted the benefit originally sought by the Veteran.  Since that time, the issue has, and continues to be, the reopened issue for service connection.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to claims to reopen a prior VA decision, as this claim originally was, the VA is required to provide the Veteran with notice of the evidence and information necessary to reopen the claim (i.e., what is meant by new and material evidence) and provides him with general VCAA notice relating to the underlying service connection claim, as described above.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

In this case, a November 2007 letter was sent to the Veteran prior to the February 2008 rating decision which denied reopening.  This letter informed that new and material evidence was required to reopen his claim.  The letter also explained what is meant by "new and material evidence", and the Veteran was provided with information regarding substantiating the underlying claim for service connection, as well as information on how the VA forms disability ratings when service connection is granted.  Finally, this letter informed the Veteran of his responsibilities, and the responsibilities of the VA, in obtaining such evidence.  Accordingly, the Board finds that the VA satisfied its duty to notify the Veteran under the VCAA.

With respect to the VA's duty  to assist the Veteran in developing his claim, a review of the claims file shows that the Veteran's service treatment records have been obtained, as have his post-service VA medical records and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA medical examinations of his left hip in August 2012 and October 2015.  The August 2012 examination is found to be adequate in this case, as it was predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a direct physical examination.  The opinion proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, and so this examination was adequate.

As was noted above, the Board remanded this claim in November 2014 in order to obtain an addendum opinion to the August 2012 examiner's report.  This remand requested that the examiner provide their opinion as to whether the Veteran's hip disability was "clearly and unmistakably not aggravated . . . during military service."  However, the examiner's October 2015 addendum opinion states only that the Veteran's left hip disability "is less likely as not aggravated . . . during military service."  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that although the examiner did not offer an opinion on the precise question presented by the Board, the error is not prejudicial to the Veteran, as will be discussed below.  Furthermore, the Board finds that further development of the record would not assist the Veteran in substantiating his claim, as will also be discussed below.  For that reason, the Board finds that any error in due process was harmless, and the VA has satisfied its duty to assist the Veteran under the VCAA.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

II. Analysis

In this case, the Veteran alleges that his left hip disability predated his entry into service.  Specifically, he has alleged that he injured his left hip when he was thirteen.  The Veteran also alleges that his service aggravated that disability, and so he is entitled to service connection.

During the Veteran's September 1965 service induction medical examination, he did report that he had a "limitation of movement in his hip, which was caused by an injury at the age of 13 wherein he fractured and dislocated his hip.  However, the examining physician during this examination made no note of any abnormality in the Veteran's hip or lower extremities.  

Ordinarily, service connection of a disability may be granted when there is evidence that it resulted from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "aggravation" has been defined as a permanent worsening of the disability beyond the natural course of the condition.  However, in cases where the evidence indicates that a disability for which the Veteran claims service connection existed prior to service, the Board must consider the "presumption of soundness", which states that the veteran will be considered to have been in sound condition when examined and accepted into service, expect as to defects, infirmities, or disorders noted at entrance into service..  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order for the presumption of soundness to be raised in a case, the Veteran must complain of a condition which they allege preexisted their entry into service, but which was not "noted" by the medical examiner during the Veteran's service induction medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Significantly, in order for a condition to be "noted" in an induction examination, the condition must be recorded by the medical examination in the examination reports.  A report during such an examination that an incoming service member has a medical history of a condition does not suffice to "note" a medical condition present at induction.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1995).

In cases where the presumption of soundness is implicated by the evidence, the VA must first determine whether clear and unmistakable evidence demonstrates that an injury or disease existed prior to the Veteran's entry into service.  38 C.F.R. § 3.304(b).  If the VA determines that such evidence does not exist, then the Veteran must establish service connection by some other means authorized by statute.  However, if the such evidence is found to exist, the Veteran is entitled to a presumption that his service aggravated his preexisting disability.  In order to overcome this presumption, VA must show that the record also contains clear and unmistakable evidence that this preexisting condition was not aggravated by the Veteran's service.  38 C.F.R. § 3.304(b).  If the VA cannot satisfy this standard of proof, then the Veteran is entitled to the presumption and service connection of the preexisting disability must be granted.  

The term "clear and unmistakable" is defined in applicable regulations to mean "obvious or manifest".  38 C.F.R. § 3.304(b).  This term has been further defined by the Court as meaning that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Furthermore, the Court has said that this standard is an "onerous" one.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Accordingly, the VA must show that it is undebatable that the Veteran's left hip disability preexisted his entry into service and that his service did not aggravate his disability in order to deny service connection.

As was stated above, the Veteran underwent his service department induction examination in September 1965, before entering duty in August of 1966.  At that time, the Veteran reported that at the age of 13 he had fractured and dislocated his left hip, which now resulted in a limited range movement.  However, the medical examiner at that time did not note any abnormality relating to the Veteran's hips or lower extremities.  In fact, the Veteran's lower extremities and musculoskeletal system were both found by the examiner to be normal.  

Subsequent to this induction examination, the Veteran's service treatment records do not reflect any difficulty with his left hip until November 1966, at which time he complained of left hip pain, especially with walking, running, and lifting.  At the time, it was indicated that the Veteran had a history of a left hip fracture and dislocation in "1964."  There was no swelling or redness and examination revealed pain upon stress in his left hip joint.  A December 1966 orthopedic consult report indicated that the Veteran dislocated his left hip playing softball in "1954."  X-rays showed arthritic changes in the left hip.  On examination, there was full range of motion of the hip with pain in abduction, flexion and extension, and external rotation and extension.  This examination also yielded an x-ray examination which showed a flattened femoral head.  A December 1966 physical profile indicated that the Veteran had compression fracture of the left hip joint with flattened femoral bend with decreased angle neck/shaft and with arthritic changes.  A parenthetical notation indicated, "Bad hip joint secondary to old fracture and arthritis."  The restrictions of this physical profile were no crawling, stooping, running, jumping, prolonged standing or marching, and no strenuous physical activity.  This physical profile was made permanent in January 1967.  

A January 1967 orthopedic consult sheet indicated that the Veteran fractured his left hip in a softball game in "1954" and had been having pain in the left hip since then.  It was noted that the Veteran had done better on limited profile but did have some discomfort on abduction and external rotation.  The author of the note indicated that the Veteran could complete two years, otherwise the disorder existed prior to service and a medical evaluation board would be necessary.
 
On the July 1968 separation examination, the lower extremities were noted as abnormal, with a summary of defects and diagnoses indicating limitation of outward rotation of leg and hip joints.  On the separation report of history, the Veteran indicated that his health was good, with no swollen or painful joints, arthritis or rheumatism, bone, joint, other deformity, or lameness.
 
During an October 1988 VA hospitalization the Veteran indicated that, at the age of 13, he fractured and dislocated his left hip.  This fracture was treated by closed reduction and traction, and he reported experiencing hip pain since then.  During hospitalization, the Veteran underwent a left total hip replacement.
 
During the course of VA outpatient treatment in December 2007, a VA orthopedic surgeon indicated that, according to the Veteran, at the time of his entry upon active military service, it was a "known fact" that he had a "bad hip."  Further noted was that the Veteran had been given a profile while he was in service for lighter duty.  According to the orthopedic surgeon, "the question is, is this problem with his hip service connected and I would suspect that it is." 
 
In June 2008, that same VA orthopedic surgeon wrote that he had been given the opportunity to review the physical profile assigned the Veteran in 1966.  After this review, the orthopedic surgeon noted that the Veteran felt that his 1988 hip replacement was caused in part by his preexisting left hip problem that was made worse by the very strenuous in-service activity and, "The present medical history that he brings with him bears this out."
 
Based on the above evidence, the Board instructed that the Veteran be afforded a VA examination and one was conducted in August 2012.  The examiner indicated that she reviewed the claims file, she reiterated the history of a pre-service left hip injury to include a fracture and dislocation, with problems since that time.  She noted the 1988 hip replacement, and, after examination, diagnosed degenerative arthritis after fracture/dislocation, treated with hip replacement, with residual scars and pain.  The examiner opined that the Veteran's left hip disability preexisted his military service but that it did not undergo a clinically identifiable permanent increase in severity, beyond the natural progress of the impairment, during the Veteran's period of active service.  In her rationale, she noted the induction report of medical history and service treatment notes indicating the pre-service injury.  She also noted the November 1966 x-ray report indicating an old compression fracture with arthritis.  She observed that, based on recent medical data indicating that it takes at least six months to develop post-traumatic arthritis, this would indicate that the Veteran was already developing arthritis prior to service, as well as the physical profiles.  She also noted the fact that the Veteran was in service for only two years and that there were no notes of any in-service injury or notations in the records indicating permanent worsening of the left hip due to service.  

As was noted above, the Board also previously remanded this case in November 2014 in order to obtain an addendum opinion from the August 2012 examiner.  In response, the Board received a statement in October 2015.  In this statement, the examiner opined that the Veteran's disability preexisted his service, but that it was less likely than not that the Veteran's service aggravated his left hip disability.  In support of these determinations, the examiner looked to the November 1966 x-ray examination, which showed arthritic changes in the left hip.  The examiner stated that such arthritic changes could not have occurred in the time between the Veteran's entrance into service and the x-ray examination.    However, the examiner stated that the Veteran's condition was less likely than not aggravated by his service.  The examiner supported this opinion by noting that the Veteran's service treatment records do not point to any specific injury suffered in service which would have accounted for an aggravation of his condition.  The examiner further noted that pain is an expected symptom of the disability the Veteran had when he entered service.
 
Based on the Board finds that clear and unmistakable evidence exists that a left hip injury preexisted the Veteran's service.  As to the nature of the disorder caused by the preservice left hip injury, the Veteran himself indicated it was broken and dislocated, service treatment records indicated old fracture, and the only medical opinion on this question, that of the August 2012 VA examiner, indicated that the Veteran was developing left hip arthritis prior to service.  The Board therefore finds clear and unmistakable evidence of dislocation, fracture, and arthritis of the left hip prior to service.  Accordingly, in order to deny the Veteran service connection for his left hip disability, the VA must establish that the record shows that it is obvious and undebatable that the Veteran's left hip disability was not aggravated by his service.  

In light of the evidence discussed above, the Board finds that it is far from clear, obvious, or undebatable that the Veteran's service did not cause an aggravation of his left hip disability.  In fact, the evidence appears to show that for the time between his induction into the Army, in August 1966, and November 1966, the Veteran was physically able to perform the full demands of any new Army service-member.  During this time, the Veteran would have completed basic training, and been actively serving in the Army.  

However, as of November 1966, it appears from the record, that the Veteran's functional abilities appreciably decreased because of his left hip.  This decrease can be seen through the change in the Veteran's physical profile, which began in December 1966 and continued through the remainder of the Veteran's service, which ended in August 1968.  Furthermore, upon the Veteran's separation examination he was still manifesting physical difficulties with his left hip, which were not noted by the induction medical examiner, and since the Veteran's separation, his disability has continued to worsen.  The Veteran's post-service medical records indicate that he even required a surgical hip arthroplasty.

Additionally, the Board takes note of the opinion evidence provided by the Veteran's orthopedic surgeon in June of 2008, in which he found that the Veteran's history bore out that his in-service activities did, in part, cause his need for an arthroplasty in 1988.  This opinion carries significant weight in this case, as the physician who offered this opinion was in a treatment relationship with the claimant.  As such, this physician had repeated interactions with the Veteran, which increases the likelihood of familiarity with the Veteran's relevant history and current condition.  Furthermore, the Board notes that the June 2008 opinion was offered by an orthopedic surgeon.  The fact that the offering physician specialized in orthopedic issues also lends significant credence to his opinions, and so this statement carries significant weight in reaching this decision. 

Given this evidence, the Board finds that record does not contain clear and unmistakable evidence that the Veteran's service did not aggravate his condition.  Once again, the clear and unmistakable burden of proof is onerous and difficult to meet, as it requires that the question be undebatable.  Room for debate exists in this case, given the Veteran's service treatment history and the opinion evidence contained in the record.  As such, the presumption of aggravation has not been overcome, and the Veteran is entitled to service connection of his left hip disability. 


ORDER

Service connection of a left hip disability is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


